DETAILED ACTION
Claims 1-28 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments, the 112D rejection of Claim 14 is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues that the claimed invention is not capable of being performed in the mind, citing some examples
Examiner’s Response: The Examiner disagrees and notes that the cited examples contain additional elements not found in the claimed invention. Additionally, the argued section does not reside in the body of the claims, but in the preamble. When looking at the argued limitation, there is nothing that precludes operation in the mind. The human mind is capable of reinforcement learning mentally or with the aid of pencil and paper. The additional argued limitations have been addressed in the 101 previously presented and are merely mentioned by Applicant without providing reasons why they cannot be performed mentally.
Applicant’s Argument: Applicant argues that the claimed invention improves the verification process or a scenario verification scheme of circuit design citing paragraphs 5 and 6.
Examiner’s Response: The Examiner disagrees and notes the cited sections have to do with a description of related art and not Applicant’s invention. As they do no show the improvement of Applicant’s invention, they do not show an improvement and the claimed invention is not integrated into a practical application.
Applicant’s Argument: Applicant argues because the claimed invention is being performed in a computing environment, it is a technological solution to a technological problem.
Examiner’s Response: The Examiner disagrees and notes claims can recite a mental process even if they are claimed as being performed on a computer. (2106.04(a)(2)) Here the computer-implemented method for reinforcement learning is an abstract idea because it could be "performed by humans without a computer", and therefore the inclusion of the computer does not mean the claimed invention is not a mental process.
Applicant’s Argument: Applicant argues the claimed invention amounts to significantly more.
Examiner’s Response: The Examiner disagrees and notes Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims amounts to significantly more than the judicial exception. Applicant has not brought up or presented any additional elements to support this argument.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues an agent is not taught by the cited references.
Examiner’s Response: The Examiner disagrees and notes neither the claims nor the specification define “an agent” as used in the claims. As noted by Applicant, the agent presented in the previous office action is being interpreted as the user. Further definition of an agent in the claims would preclude this interpretation.
Applicant’s Argument: Applicant argues it is unclear how the references are combined.
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, are reasoned statement as to how the references are combined and the motivation to do so has been presented.
Applicant’s Argument: Applicant argues Ho or Illman does not teach the generation step.
Examiner’s Response: The Examiner disagrees and notes in at least Figure 1A and [0041] a test vector is created which is generation of a vector as claimed. And, in Illman a set of binary values is generated by the computer which is also generation of a vector as claimed. Thus, the cited references teach the claimed invention.
Thus, the 103 rejection of the claims is Maintained.

Claim Objections
Claim 25 objected to because of the following informalities: it is dependent on 29 which is not one of the claims. Suggested correction is for the claim to be dependent on claim 24. Appropriate correction is required.
Examiner’s Note: For the purposes of examination, claim 25 will be interpreted as being dependent on claim 24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1, 3-4, 8-16, 18-19 and 21-23 the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of verifying the operation of a circuit under test. This judicial exception for the above-mentioned claims, is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims mentioned above do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claims 1-14 are directed to a method, which is a process, which is a statutory category of invention. Claims 15-23 are directed to a system, which is a machine, which is a statutory category of invention. Claims 24-28 are directed to a method, which is a process, which is a statutory category of invention Therefore, claims 1-28 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 recites the abstract idea of verifying the operation of a circuit under test, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of " generating a first verification vector through a first action of the agent, the first verification vector referring to an observation corresponding to at least one state already covered, from among states of elements of a target system;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. The limitation of " identifying a first coverage corresponding to at least one state covered by the first verification vector, from among the states of the elements;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "using an inlet-area averaged value for each of the flow variables is then used as inflow for an isolator;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " updating the observation by reflecting the first coverage in the observation; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating a second verification vector through a second action of the agent, referring to the updated observation.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 24, the limitation of " adding first action information related to the first action to an action pool, in response to the first action information being absent from the action pool;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally in claim 24, the limitation of " generating a training data set by combining at least a portion of actions present in the action pool based on coverages of the actions present in the action pool; and;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. Claim 1 does not recite any additional elements. Claim 15 recites the additional element of a processor, however this merely links the method to a technological environment or field of use. (MPEP 2106.05(h)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses the computer to implement the abstract idea. This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. Additionally, in claim 24, the limitation of “training the agent using the training data set”, merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) Therefore, the judicial exception is not integrated into a practical application.
Step 2B: Claim 1 does not recite any additional elements. Claim 15 recites the additional element of a processor, however this merely links the method to a technological environment or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, claims 1 and 15 as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element or lack there of, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, "[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception." The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Regarding claim 24, the limitation of “training the agent using the training data set” although identified as extra-solution activity, is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. This makes the additional limitation no longer considered insignificant, rendering claim 24 patent eligible. MPEP 2106.05
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 17 contains the limitation “further comprising training the agent based on the second verification vector” although identified as extra-solution activity, is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. This makes the additional limitation no longer considered insignificant, rendering claims 2 and 17 patent eligible. MPEP 2106.05.
Dependent claims 3 and 18 are directed to generating a vector, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 4 and 19 are directed to adding information to an action pool, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 5 and 20 contains the limitation “training the agent using the training data set” although identified as extra-solution activity, is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. This makes the additional limitation no longer considered insignificant, rendering claims 5 and 20 patent eligible. MPEP 2106.05.
Dependent claims 6 and 7, are patent eligible as they further limit dependent claim 5 which is patent eligible.
Dependent claim 8 is directed to excluding information, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 9 and 21 are directed to measuring and obtaining overage from an action, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 10 and 22 are directed to providing a reward, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claim 11 is directed to defining the target system, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claim 12 is directed to defining states of the element, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 13 and 23 are directed to determining a verification vector, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claim 14 is directed to the method of claim 1, which is the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind as discussed above.
Dependent claim 16 is directed to generating a vector and updating an observation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 25, 26, 27 and 28, are patent eligible as they further limit independent claim 24 which is patent eligible.
Accordingly, claims 1, 3-4, 8-16, 18-19 and 21-23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without anything significantly more. And, claims 2, 5-7, 17, 20 and 24-28 are patent eligible as they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-17 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. USPPN 2005/0131665 (hereinafter “Ho”), in view of Illman USPPN 2002/0133776, in view of Nagaraja USPAT 9,792,397.
Regarding claim 1, Ho teaches generating a first verification vector through a first action of the agent, (Figure 1A, [0041], with a description input that is defined by a user, a test vector is created)
referring to an observation corresponding to at least one state already covered, from among states of elements of a target system; (Figures 1A, 1B, 3A, [0041], [0043]-[0048], a non-reset state vector is applied and then test vectors are applied to reach all other states of the circuit under verification)
identifying a first coverage corresponding to at least one state covered by the first verification vector, from among the states of the elements; (Figures 1B, 2E, 2F, [0057], the system covers all states, and scans all states visited during simulation based on each test vector)
generating a second verification vector through a second action of the agent, (Figures 1A, 1B, [0041], [0046]-[0048], multiple test vectors are created to reach each state of the system)
	Ho does not explicitly teach updating the observation by reflecting the first coverage in the observation; referring to the updated observation.
	Illman teaches updating the observation by reflecting the first coverage in the observation; and (Figure 2, [0002], [0005], [0008]-[0022], fault coverage is reflected with each updated test vector)
referring to the updated observation. (Figure 2A and 2B, [0001]-[0002], [0005], [0008]-[0022], [0028]-[0033], the faults detected are updated with each test vector)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ho with Illman as the references deal circuit testing, in order to implement a system that updates coverages based on vectors applied. Illman would modify Ho by updating coverages based on vectors applied and creating both a vector and coverage list. The benefit of doing so is the test vectors required to produce a satisfactory fault coverage can be determined. (Illman [0005])
The combination of Ho and Illman does not explicitly teach A system verification method based on a reinforcement learning using an agent performing actions of generating verification vectors by referring to respective observations, comprising:
Nagaraja teaches A system verification method based on a reinforcement learning using an agent performing actions of generating verification vectors by referring to respective observations, comprising: (Abstract, Figure 13, Column 4 Lines 12-32, Column 5 Lines 5-12, Column 8 Lines 35-50, Column 10 Lines 55-67, Column 16 Lines 6-18, Column 19 Lines 15-45, The system is trained with vectored rewards based on observations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ho and Illman with Nagaraja as the references deal circuit testing, in order to implement a system that trains itself based on vectors. Nagaraja would modify Ho and Illman by optimizing the system through training and providing rewards to the system. The benefit of doing so is desired system on chip configuration is optimized and generated based on the optimal chip architecture. (Nagaraja Abstract)

Regarding claim 2, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. The combination of Ho and Illman do not explicitly teach further comprising training the agent based on the second verification vector. 
Nagaraja teaches further comprising training the agent based on the second verification vector. (Figure 13, Column 4 Lines 12-32, Column 10 Lines 55-67, Column 16 Lines 6-18, Column 19 Lines 15-45, The system is trained with vectored rewards)

Regarding claim 4, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. Ho does not explicitly teach further comprising: adding first action information related to the first action to an action pool, in response to the first action information being absent from the action pool.
Illman teaches further comprising: adding first action information related to the first action to an action pool, in response to the first action information being absent from the action pool. ([0008]-[0022], test vectors are added to the set while duplicates are removed)

Regarding claim 5, the combination of Ho, Illman and Nagaraja teach the limitations of claim 4. Ho teaches generating a training data set by combining at least a portion of actions present in the action pool based on coverages of the actions present in the action pool; ([0048]-[0050], [0054], [0057] all test vector inputs to cover all state changes are found)
The combination of Ho and Illman do not explicitly teach training the agent using the training data set.
Nagaraja teaches training the agent using the training data set. (Figure 13, Column 4 Lines 12-32, Column 10 Lines 55-67, Column 16 Lines 6-18, Column 19 Lines 15-45, The system is trained with vectored rewards)

Regarding claim 6, the combination of Ho, Illman and Nagaraja teach the limitations of claim 5. Ho teaches generating the training data set based on the determined sequence. ([0048]-[0050], [0054], [0057] all test vector inputs to cover all state changes are found)
Ho does not explicitly teach determining a sequence of at least a portion of the actions present in the action pool; and
	Illman teaches determining a sequence of at least a portion of the actions present in the action pool; and ([0008]-[0022], a sequence of test vectors is created to cover all states)

Regarding claim 7, the combination of Ho, Illman and Nagaraja teach the limitations of claim 5. The combination of Ho and Illman do not explicitly teach wherein the training is performed asynchronously with respect to the generating of the first verification vector and the identifying.
Nagaraja teaches wherein the training is performed asynchronously with respect to the generating of the first verification vector and the identifying. (Figure 13, Column 4 Lines 12-32, Column 10 Lines 55-67, Column 16 Lines 6-18, Column 19 Lines 15-45, the training of the system is not dependent on a clock or the generating and identifying steps)

Regarding claim 8, the combination of Ho, Illman and Nagaraja teach the limitations of claim 4. Ho does not explicitly teach further comprising: in response to commands included in the first action comprising at least one command not contributing to the first coverage, excluding data related to the at least one command from the first action information.
Illman teaches further comprising: in response to commands included in the first action comprising at least one command not contributing to the first coverage, excluding data related to the at least one command from the first action information. ([0013], vectors that do not contribute to fault coverage are discarded)

Regarding claim 9, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. Ho does not explicitly teach wherein the identifying comprises: measuring the first coverage by simulating the target system using the first verification vector, in response to first action information related to the first action being absent from an action pool; and obtaining the first coverage from the first action information, in response to the first action information being present in the action pool.
Illman teaches wherein the identifying comprises: measuring the first coverage by simulating the target system using the first verification vector, in response to first action information related to the first action being absent from an action pool; and ([0008]-[0022], test vectors are added to the set while duplicates are removed, the number of faults covered is measured for each test vector)
obtaining the first coverage from the first action information, in response to the first action information being present in the action pool. ([0008]-[0022], test vectors are added to the set while duplicates are removed, the number of faults covered is measured for each test vector, vectors that cover the most amount of faults are kept in the list of test vectors)

Regarding claim 10, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. The combination of Ho and Illman do not explicitly teach providing a reward to the agent based on a range of the states included in the first coverage.
Nagaraja teaches providing a reward to the agent based on a range of the states included in the first coverage. (Column 8 Lines 25-67, rewards are provided at every state to the agent)

Regarding claim 11, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. Ho teaches wherein the target system corresponds to either one or both of a circuit and a machine. (Abstract, Figure 1, [0004], [0030], a circuit is tested)

Regarding claim 12, the combination of Ho, Illman and Nagaraja teach the limitations of claim 11. Ho teaches wherein the states of the elements correspond to inputs of the elements. ([0030], [0033], [0046], the system moves from state to state based on test vector input)

Regarding claim 13, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. Ho teaches further comprising: determining a verification vector set based on plural verification vectors already generated, in response to a cumulative coverage corresponding to the observation reaching a target value. (Figures 1B, 2E, [0031], [0033], [0047], all states are simulated with test vector inputs)

In regards to claim 14, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: The processor is taught by Ho in Figure 1 the Programmed Computer 10.

In regards to claim 16, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: The memory is taught by Ho in Figure 1 the Programmed Computer 10.

In regards to claim 17, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 19, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 20, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 21, it is the system embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

In regards to claim 22, it is the system embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

In regards to claim 23, it is the system embodiment of claim 13 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 13.

Regarding claim 24, Ho teaches generating a first verification vector as a result of a first action of the agent, (Figure 1A, [0041], with a description input that is defined by a user, a test vector is created)
identifying a first coverage corresponding to at least one state covered by the first verification vector, from among states of elements of a target system; (Figures 1B, 2E, 2F, [0057], the system covers all states, and scans all states visited during simulation based on each test vector)
generating a training data set by combining at least a portion of actions present in the action pool based on coverages of the actions present in the action pool; ([0048]-[0050], [0054], [0057] all test vector inputs to cover all state changes are found)
Ho does not explicitly teach adding first action information related to the first action to an action pool, in response to the first action information being absent from the action pool.
	Illman teaches adding first action information related to the first action to an action pool, in response to the first action information being absent from the action pool; and ([0008]-[0022], test vectors are added to the set while duplicates are removed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ho with Illman as the references deal circuit testing, in order to implement a system that updates coverages based on vectors applied. Illman would modify Ho by updating coverages based on vectors applied and creating both a vector and coverage list. The benefit of doing so is the test vectors required to produce a satisfactory fault coverage can be determined. (Illman [0005])
The combination of Ho and Illman do not explicitly teach training the agent based on the training dataset. 
Nagaraja teaches A system verification method based on a reinforcement learning using an agent performing actions of generating verification vectors by referring to respective observations, comprising: (Abstract, Figure 13, Column 4 Lines 12-32, Column 5 Lines 5-12, Column 8 Lines 35-50, Column 10 Lines 55-67, Column 16 Lines 6-18, Column 19 Lines 15-45, The system is trained with vectored rewards based on observations)
training the agent based on the training dataset. (Figure 13, Column 4 Lines 12-32, Column 10 Lines 55-67, Column 16 Lines 6-18, Column 19 Lines 15-45, The system is trained with vectored rewards)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ho and Illman with Nagaraja as the references deal circuit testing, in order to implement a system that trains itself based on vectors. Nagaraja would modify Ho and Illman by optimizing the system through training and providing rewards to the system. The benefit of doing so is desired system on chip configuration is optimized and generated based on the optimal chip architecture. (Nagaraja Abstract)

Regarding claim 25, the combination of Ho, Illman and Nagaraja teach the limitations of claim 24. Ho teaches generating a second verification vector through a second action of the agent, (Figures 1A, 1B, [0041], [0046]-[0048], multiple test vectors are created to reach each state of the system)
	Ho does not explicitly teach updating the observation by reflecting the first coverage in the observation; and the second verification vector referring to the updated observation.
	Illman teaches updating the observation by reflecting the first coverage in the observation; and (Figure 2, [0002], [0005], [0008]-[0022], fault coverage is reflected with each updated test vector)
the second verification vector referring to the updated observation. (Figure 2A and 2B, [0001]-[0002], [0005], [0008]-[0022], [0028]-[0033], the faults detected are updated with each test vector)

In regards to claim 26, it is the method embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

In regards to claim 27 it is the method embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

Regarding claim 28, the combination of Ho, Illman and Nagaraja teach the limitations of claim 24. Ho teaches wherein the generating of the first verification vector is through the first action of the agent referring to an observation corresponding to at least one state already covered, from among the states of the elements of the target system. (Figures 1A, 1B, 3A, [0041], [0043]-[0048], a non-reset state vector is applied and then test vectors are applied to reach all other states of the circuit under verification)

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Illman, in view of Nagaraja and in further view of Jeong et al. USPPN 2017/0344669 (hereinafter “Jeong”).
Regarding claim 3, the combination of Ho, Illman and Nagaraja teach the limitations of claim 1. The combination of Ho, Illman and Nagaraja do not explicitly teach wherein the generating of the first verification vector comprises generating the first verification vector using a template corresponding to a combination of commands used in the target system.
Jeong teaches, wherein the generating of the first verification vector comprises generating the first verification vector using a template corresponding to a combination of commands used in the target system. (Figure 5, [0004], [0057],[0058], a template of data used in the normal operation of the system is created)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Ho, Illman and Nagaraja with Jeong as the references deal circuit testing, in order to implement a system that uses a template of commands of a target system. Jeong would modify Ho, Illman and Nagaraja by adding a pre-created template of the commands and outputs of the target system. The benefit of doing so is using a template identical to the digital circuit tested creates a reliable verification process. (Nagaraja Abstract)

In regards to claim 18, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. “Deep Reinforcement Learning of Navigation in a Complex and Crowded Environment with a Limited Field of View”: Also teaches reinforcement learning using vectors. Average pooling is used in the layers. As well as verification of the training agents using controlled scenarios.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BIJAN MAPAR/Primary Examiner, Art Unit 2147